Citation Nr: 0212504	
Decision Date: 09/19/02    Archive Date: 09/26/02

DOCKET NO.  99-05 323	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUE

Entitlement to service connection for memory loss, claimed as 
due to an undiagnosed illness.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

M. J. Bohanan, Counsel


INTRODUCTION

The appellant served on active duty from October 1975 to 
October 1978 and from October 1990 to May 1991.  From 
November 14, 1990 until April 11, 1991, he served in 
Southwest Asia.

This appeal arises from a May 1998 decision of the St. Paul, 
Minnesota Regional Office (RO) of the Department of Veterans 
Affairs (VA), which, in pertinent part, denied the 
appellant's claim for entitlement to service connection for 
memory loss due to undiagnosed illness.  

The Board remanded the appellant's claim to the RO for 
additional development in a June 2000 decision.  Additional 
development was completed and the claim has been returned to 
the Board for further adjudication.


FINDINGS OF FACT

1.  The appellant served on active duty from October 1975 to 
October 1978 and from October 1990 to May 1991.

2.  The appellant had active military service in the 
Southwest Asia theater of operations from November 14, 1990 
until April 11, 1991.

3.  The appellant's memory loss has been attributed to a 
known diagnosis for which service connection has not been 
established.


CONCLUSION OF LAW

The criteria for entitlement to service connection for memory 
loss, claimed as due to an undiagnosed illness, are not met. 
38 U.S.C.A. §§ 1110, 1117, 1131, 5107 (West 1991); Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000); 38 C.F.R. §§ 3.303, 3.317 (2001); 66 Fed. Reg. 
56,614, 56,615 (Oct. 3, 2001) (to be codified at 38 C.F.R. § 
3.317(a)(1)(i)); 66 Fed. Reg. 45630-32 (Aug. 29, 2001) 
(codified as amended at 38 C.F.R. § 3.159).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA) became law.  The VCAA applies to all pending 
claims for VA benefits and provides, among other things, that 
VA shall make reasonable efforts to assist a claimant in 
obtaining evidence necessary to substantiate the claimant's 
claim for a benefit under a law administered by VA.  See 38 
U.S.C.A. §§ 5103, 5103A (West Supp. 2001); 66 Fed. Reg. 
45,620 (Aug. 29, 2001) (to be codified at 38 C.F.R. §§ 3.102, 
3.159).

As a preliminary matter, by virtue of the Statement of the 
Case, Supplemental Statements of the Case, Board remand, and 
development letters dated in June 1997 and January 1998 
issued during the pendency of the appeal, the appellant and 
his representative were given notice of the information, 
medical evidence, or lay evidence necessary to substantiate 
his claim.  The RO made reasonable efforts to obtain relevant 
records adequately identified by the appellant and, in fact, 
it appears that all evidence identified by the appellant 
relative to his claim has been obtained and associated with 
the claims folder.  VA examinations were conducted in 
February 1988, March 1998, and May 1999, and copies of these 
reports have been associated with the file.  The appellant 
testified at an April 1999 RO hearing on appeal, and a copy 
of the hearing transcript has been associated with the claims 
folder.  Under these circumstances, the appellant has been 
made aware of the information and evidence needed to 
substantiate the claim, and there is no reasonable 
possibility that further assistance to the appellant will aid 
in substantiating his claim.  As it appears that all 
available relevant evidence has been obtained, there is no 
need to provide further notice to the veteran as to who will 
obtain any outstanding evidence.  For these reasons, another 
remand is not necessary for further development to comply 
with the notice and duty to assist provisions of 38 U.S.C.A. 
§§ 5103 and 5103A (West Supp. 2001).

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West Supp. 2001); 38 C.F.R. § 3.303(a) 
(2001).  Service connection may also be granted for any 
disease diagnosed after discharge when all of the evidence 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d) (2001).

To establish a claim for service connection, the appellant 
must demonstrate the existence of a current disability, the 
incurrence or aggravation of a disease or injury in service, 
and a nexus between the current disability and service.  
Caluza v. Brown, 7 Vet. App. 498, 506 (1995).  Lay or medical 
evidence, as appropriate, may be used to prove service 
incurrence.  Epps v. Gober, 126 F.3d at 1468.  Medical 
evidence is required to provide the existence of a current 
disability and to fulfill the nexus requirement.  Id. at 
1467-68.

The appellant may also establish a claim for service 
connection under the chronicity provision of 38 C.F.R. § 
3.303(b) (2001), which is applicable where evidence, 
regardless of its date, shows that a veteran had a chronic 
condition in service or during an applicable presumption 
period, and that the same condition currently exists.  Such 
evidence must be medical unless the condition at issue is a 
type as to which, under case law, lay observation is 
considered competent to demonstrate its existence.  If the 
chronicity provision is not applicable, a claim may still be 
established pursuant to the same regulation if the evidence 
shows that the condition was observed during service or any 
applicable presumption period and continuity of 
symptomatology was demonstrated thereafter, and includes 
competent evidence relating the current condition to that 
symptomatology.  Savage v. Gober, 10 Vet. App 488, 495-98 
(1997).

As noted above, service connection may be established for a 
disability resulting from disease or injury incurred in or 
aggravated by service. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 
3.303. Service connection may also be granted for objective 
indications of a chronic disability resulting from an illness 
or combination of illnesses manifested by one or more signs 
or symptoms, to include, but not limited to, fatigue, signs 
or symptoms involving skin, headaches, muscle pain, joint 
pain, neurologic signs or symptoms, neuropsychologic signs or 
symptoms, signs or symptoms involving the respiratory system 
(upper or lower), sleep disturbances, gastrointestinal signs 
or symptoms, cardiovascular signs or symptoms, abnormal 
weight loss, or menstrual disorders.  38 U.S.C.A. § 1117; 38 
C.F.R. § 3.317.  The chronic disability must have become 
manifest either during active military, naval, or air service 
in the Southwest Asia theater of operations during the 
Persian Gulf War, or to a degree of 10 percent or more not 
later than December 31, 2006, and must not be attributed to 
any known clinical diagnosis by history, physical 
examination, or laboratory tests.  38 C.F.R. § 3.317(a); 66 
Fed. Reg. 56,614, 56,615 (Oct. 3, 2001) (to be codified at 38 
C.F.R. § 3.317(a)(1)(i)).

Objective indications of a chronic disability include both 
"signs," in the medical sense of objective evidence 
perceptible to an examining physician, and other, non-medical 
indicators that are capable of independent verification.  38 
C.F.R. § 3.317(a)(2) (2001).  Further, a chronic disability 
is one that has existed for 6 months or more, including 
disabilities that exhibit intermittent episodes of 
improvement and worsening over a 6-month period.  38 C.F.R. § 
3.317(a)(3) (2001).  The 6-month period of chronicity will be 
measured from the earliest date on which the pertinent 
evidence establishes that the signs or symptoms of the 
disability first became manifest.  Id.

Compensation shall not be paid pursuant to 38 C.F.R. § 
3.317(a), however, if there is affirmative evidence that an 
undiagnosed illness: (1) was not incurred during active 
military, naval, or air service in the Southwest Asia theater 
of operations during the Persian Gulf War; (2) was caused by 
a supervening condition or event that occurred between the 
veteran's most recent departure from active duty in the 
Southwest Asia theater of operations during the Persian Gulf 
War and the onset of the illness; or (3) is the result of the 
veteran's own willful misconduct or the abuse of alcohol or 
drugs.  38 C.F.R. § 3.317(c) (2001).

A Persian Gulf Veteran is a veteran who served on active 
military, naval, or air service in the Southwest Asia theater 
of operations during the Persian Gulf War.  38 C.F.R. § 
3.317(d) (2001).  The veteran's military records document 
that he served in Southwest Asia from November 14, 1990 until 
April 11, 1991.

Private medical treatment records from The Deluth Clinic, 
dated from April 1990 to February 1997, were submitted which 
revealed that the appellant was followed for various physical 
complaints.  However, no complaints referable to memory loss 
were indicated.  A January 1994 annual examination entry 
noted that the appellant was a Gulf War Veteran, but had not 
noted any particular problems at this point since his return 
to this country.  In particular, he had had no headaches, 
visual changes, or other neurologic symptomatology.  

An October 1996 Persian Gulf follow up examination entry 
reported that the appellant complained of fatigue and memory 
loss.  Neurological consult was planned.

Records received from the Army National Guard included an 
April 1997 military physical examination which indicated that 
the appellant provided a history of loss of memory or amnesia 
and reported that he had a claim for pension or compensation 
for existing disability, specifically to include Gulf War 
Syndrome.  

A September 1997 statement from the appellant's union 
president was submitted, which indicated that he had observed 
a marked change in the appellant's personality following his 
Persian Gulf experience.  He noted malaise, anger, short 
temper, frustration and exhaustion.  

A VA neuropsychological examination was conducted in January 
1998.  The appellant reported exposure to chemicals that were 
blown up when he was in the Persian Gulf.  He claimed that 
for the past two years he had noticed various problems, 
including memory loss characterized by forgetfulness, 
difficulty understanding instructions and retaining 
information, if more than one thing at a time, and being 
easily distracted while driving.  Test results, in 
combination with his educational and occupational background, 
suggested that premorbid abilities probably fell at least in 
the average range.  Relative to this estimated premorbid 
level, the appellant showed mild variability on tests 
administered, reflecting mild difficulty with attention to 
visual detail, first trial learning with unrelated verbal 
material, and immediate facial recognition.  Abilities that 
appeared relatively intact included orientation, vocabulary 
knowledge, visual motor coordination, immediate and delayed 
recall of meaningful verbal and nonverbal material, delayed 
recall of word pairs, and delayed facial recognition.  
Emotional state was consistent with significant depressive 
ideation and worry associated with the appellant's complaint 
of fatigue and trouble concentrating.  The examiner 
summarized that these results were suggestive of mild 
cognitive variability suggesting mild immediate information 
processing dysfunction in the context of well preserved 
recent memory and significant depressive ideation and worry.  
Such findings were considered nonspecific given that such 
mild processing deficits had been seen in other Persian Gulf 
veterans but also could be seen in association with 
depressive states.  

The examiner's impression was of mild variability in 
cognitive performance of estimated premorbid abilities that 
fell at least in the average range, consistent with mild 
difficulty in immediate information processing in the context 
of normal recent memory and at least mild depressive ideation 
and worry which the appellant reported to be in reaction to 
his symptoms of fatigue and poor concentration.  This pattern 
of results was considered consistent with nonspecific 
cognitive variability given that such mild immediate 
information processing deficits had been seen in other 
Persian Gulf veterans but also could be associated with 
depressive states.  It was noted that the results provided a 
baseline from which to assess any further change.

A VA neurological examination was conducted in March 1998.  
The examiner noted that he had seen the appellant in November 
1997 for the same complaints and extensive psychometric 
testing had been done.  The results of the testing showed 
that he had significant depressive ideation and worries 
associated with his complaints of fatigue and trouble 
concentrating.  The tests, however, did not reveal any 
significant abnormalities.  There was mild variability to 
cognitive performance but nothing that would be clinically 
significant.  No real change in the appellant's condition 
over the previous year was indicated.  The assessment was of 
a normal neurologic examination.  The examiner reported that 
he did not think there were any neurologic issues involved 
with the appellant at this time.  

A VA mental disorders examination was also conducted in March 
1998.  The examiner observed that the appellant appeared 
reasonably neat in appearance, pleasant, oriented, alert and 
cooperative.  His affect was appropriate.  His speech was 
normal in mechanics and content, and associations were 
coherent and relevant.  Intellectual functioning was grossly 
intact.  He reported sleeping reasonably well.  He denied 
nightmares, amnesias or sleepwalking.  There was no history 
or current evidence of psychosis.  There was a history of 
complaint of mild depression, but the appellant was not 
tearful or suicidal. He became frustrated if he had a problem 
with his memory, and this made him feel transiently 
depressed.  However, he indicated that this did not interfere 
seriously with his work or relation to his family.  Axis I 
diagnosis was of mild depression not otherwise specified.  
Global assessment of functioning score was estimated at 80.

A VA general medical examination was likewise conducted in 
March 1998.  The appellant reported that fatigue, and memory 
and concentration loss were his main concerns.  The only 
medication that he took were iron pills.  The examiner 
observed that the appellant was pleasant, alert and 
cooperative, in no acute distress.  Diagnosis regarding 
memory loss was deferred to the psychiatry and neurology 
examiners.  

A March 1998 VA treatment entry reported that the appellant 
was seen for feedback on the January 1998 VA 
neuropsychological screen.  He reported no new problems.  The 
results showing mild deficits in immediate information 
prescreening were reviewed as consistent with his complaints, 
and similar to those seen in other Persian Gulf veterans, but 
nonspecific as far as diagnostic etiology.  He reviewed his 
current compensatory strategies of using a checklist at work, 
keeping a calendar, etc. which had enabled him to function 
adequately in his daily activities.  Questions he identified 
as consistent with mild emotional distress were reviewed, and 
he attributed them to his problems with fatigue.  He planned 
to use current results as a baseline to determine stability 
of results over time but reported coping adequately at the 
present. 

At his April 1999 RO hearing on appeal, the appellant 
testified that he had memory loss after Desert Storm.  His 
wife reported that he was "not the same man when he came 
back from the war."  She claimed that he could not remember 
as well as he used to.  She testified that she noticed his 
memory problems five or six years earlier.  For example, he 
had difficulty with phone numbers and directions.  The 
appellant reported that he had begun to have memory loss 
within the last five to six years, after the Gulf War.  He 
indicated that memory loss impacted his work, in that he had 
difficulty taking and placing orders.

April 1999 statements from the appellant's father, friends 
and a coworker were submitted.  They reported that they had 
noticed that the appellant had become forgetful and was not 
as organized or as capable of completing projects as he once 
had been.

A VA neuropsychological screening evaluation was conducted in 
May 1999.  The examiner observed that the appellant arrived 
on time and unescorted for examination.  The appellant stated 
that he rarely had difficulty driving, but occasionally would 
drive past necessary turns.  He was casually dressed, 
adequately groomed, alert, pleasant, and cooperative.  Mood 
was somewhat tense with a mildly restricted range of affect.  
Eye contact was appropriate.  Communication abilities were 
intact for both receptive and expressive modalities.  Thought 
processes were clear and goal directed with no evidence of 
peculiar mentation.  Cooperation and motivation for testing 
were adequate.  Insight into his current situation was viewed 
as satisfactory.  Summary and impression revealed that, 
relative to his premorbid level, the appellant was showing 
mild variability in performance with mild to moderate 
difficulties seen in information processing and complex 
verbal attention.  However, all other assessed areas, 
including verbal knowledge, arithmetic reasoning, visual 
spatial reasoning, immediate and delayed recall of verbal 
visual material, and acquisition of complex verbal material, 
all fell well within the expected range.  It was noted that 
these results were similar to the results obtained in January 
1998, with the predominant difficulties noted in information 
processing and concentration.  These results would indicate 
that the appellant was showing mild difficulties in 
information processing and in some aspects of verbal 
attention and concentration.  The pattern of results was 
considered consistent with mild non-specific cognitive 
variability not inconsistent with that seen in other Persian 
Gulf veterans.  However, this pattern of results could also 
be associated with the appellant's experiencing emotional 
distress.  This was further highlighted by the fact that the 
appellant's performance on the MMPI-2 yielded a profile 
indicative of an increase in his overall level of distress 
with a notable increase in his overall level of tension and 
worry, accompanied by an increase in his somatic concern.  
This emotional presentation was viewed as consistent with an 
adjustment reaction with both depressive and anxious features 
secondary to his changing health status.  The examiner 
concluded that the appellant's complaints of memory and 
concentration problems appeared warranted by the test 
findings, and may have reflected situational stressors and 
acute emotional distress rather than an organic based 
etiology.  

A VA mental disorders examination was also conducted in May 
1999.  On mental status examination, the appellant appeared 
reasonably neat in appearance, pleasant, oriented, alert and 
cooperative.   Affect was somewhat tense.  Speech was normal 
in mechanics and content.  Associations were coherent and 
relevant.  Intellectual functioning appeared unchanged.  
There was no history or current evidence of psychosis.  The 
appellant complained of some depressed feelings, but was not 
suicidal.  His frustration with his memory problems made him 
anxious or depressed.  Axis I diagnosis remained mild 
depression, not otherwise specified.  On Axis IV, 
psychosocial stressors were felt to be mild, involving the 
appellant's day to day memory problems.  Global assessment of 
functioning was estimated at about 75, reflecting a slight 
increase in his concern about his problems.  In an addendum, 
the examiner reported that, based upon the negative 
neurological exam and impression of emotional causation on 
the neuropsychiatric exam, together with the appellant's 
presentation, an emotional cause for his memory complaints 
seemed indicated.

A VA neurological examination was conducted in May 1999.  The 
examiner reported that the appellant had had extensive 
psychometric testing done, and the results of the testing 
done in May 1999 were very similar to the previous one 
suggesting that the appellant's problems were ones of 
emotional difficulties and depression rather than a 
neurological or medical cause.  The examiner concluded that 
this was a normal neurologic examination.  There was no 
indication that there was any neurological disease involved.  
It was his opinion "to a reasonable medical certainty that 
the [appellant's] problems are emotional rather than based on 
any organic disease."

After a review of the evidence, the Board finds that the 
appellant's memory loss has been attributed to a known 
clinical diagnosis, namely mild depression, not otherwise 
specified.  Neurological and neuropsychological examinations 
have remained negative for any organic disease.  It was 
opined that, to a reasonable medical certainty, the 
appellant's problems are emotional.  Therefore, the memory 
loss does not meet the requirements for service connection of 
a chronic disability of unknown diagnosis.  See 38 C.F.R. § 
3.317(a)(1)(ii).  The Board accordingly denies the claim for 
service connection for memory loss as due to an undiagnosed 
illness.  The preponderance of the evidence is against his 
claim for entitlement to service connection.





ORDER

Entitlement to service connection for memory loss, to include 
as due to an undiagnosed illness, is denied.




		
	S. L. KENNEDY
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 


